,, .;,;A;;;;IJ.;;24,;;;5,;;;B.,.(R,;;;ev;,;,·,;;;02;;;/0;;;;8/,;;;20:,cl9~).:.;Ju;;;;dg~m;;;;en;;;I';;;;.";;;•C;;;;r;;;im;;;in;;;;alc;.P.:.;etty~Ca:;:cse::.a(;;;M;;;dd;;;;ifi;;;;1ed;a,)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....,:P.::!ag~e.'...l~of..:.,l



                                                              UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                                                                   JUDGMENT IN A CRIMINAL CASE
                                                                V.                                                                                (For Offenses Committed On or After November 1, 1987)


                                          Jeremias Lopez-Lopez                                                                                    Case Number: 3:20-mj-20532

                                                                                                                                                  Ste hen Patrick
                                                                                                                                                 Defendant's Attorney


     REGISTRATION NO. 94862298
                                                                                                                                                                                                            MAR O6 2020
     THE DEFENDANT:
      ~ pleaded guilty to count( s) _
                                    1 of
                                      _Complaint
                                         __.!..,_ _ _ _ _ _ _ _ _ _ _ _---f...,.,,cmm~,µ,;~~441.LlflJ=c.


       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                                       Nature of Offense                                                                                                                            Count Number(s)
     8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                                  1
       D The defendant has been found not guilty on count(s)
                                                                                                                                  -------------------
       •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                                   '"-/
                                                    I
                                                        JZJ'-TIME SERVED                                                                • _________ days
        ~  Assessment: $10 WAIVED ~ Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                           Friday, March 6, 2020
                                                                                                                                           Date ofimposition of Sentence


     Received               - - - - ' - '//
                            DUSM
                                                J
                                         - '~-·=.·-_ _ __
                                           !I
                                                                                                                                              ./II~
                                                                                                                                           HONORABLE F. A. GOSSETT III
                                                                                                                                           UNITED STATES MAGISTRATE WDGE



     Clerk's Office Copy                                                                                                                                                                                               3 :20-mj-20532
